COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Eric Dewayne Small v. State of Texas

Appellate case number:    01-14-00421-CR

Trial court case number: 985103

Trial court:              209th District Court of Harris County


       We direct the Clerk of this Court to copy the clerk’s record filed on March 21, 2007 and
the supplemental clerk’s record filed on April 9, 2007 in this Court in cause number 01-07-
00236-CR, and file the copies in cause number 01-14-00421-CR.

       It is so ORDERED.


Judge’s signature:     /s/ Terry Jennings
                       


Date: September 17, 2015